Beck, P. J.
(After stating the foregoing facts.)
1. The demurrers in this case were based upon the ground that the petition shows on its face that the superior court of Brantley County had jurisdiction of the cause set out therein, and that the petition should be addressed to the superior court of Brantley County and to the judge of the superior courts of the Waycross judicial circuit, which circuit includes Brantley County, and that so far as appears from the petition the judge of the superior courts of the Tifton judicial circuit was without jurisdiction or authority to entertain the same. There was no error in overruling the demurrers to the petition. The judge of the Tifton judicial circuit had taken jurisdiction of the original mandamus and injunction proceedings. This had been done by consent of counsel, on the ground of the disqualification of Judge Summerall. Having taken jurisdiction of the proceedings in which mandamus and injunction were sought, on the ground of the disqualification of Judge Summerall, we are of the opinion that the judge could take jurisdiction of the petition in the contempt proceedings which grew out of a violation of the order granted by Judge Summerall in the mandamus proceedings. There is no question that Judge Eve, the judge of the Tifton judicial circuit, had jurisdiction of the case. Judge Summerall was disqualified by virtue of the fact that he was related to one of the parties. That under such circumstances the judge of another cir*38cuit could take jurisdiction of the matter, is plain. Civil Code, § 4852.
2. Though the judge granting the original order in the proceedings for mandamus and injunction may have been disqualified by virtue of his relationship to one of the parties, the injunctive order granted by him was not void; and the violation of the injunction by one of the parties who had notice of the same is punishable as for contempt. Rogers v. Felker, 77 Ga. 46; Clay v. Coggins, 148 Ga. 543 (97 S. E. 623).
3. There was sufficient evidence to authorize the judge to find that the injunctive order originally granted in the case had been violated by the plaintiffs in error, who were the defendants in the proceedings for mandamus and injunction and in the contempt proceedings; and the order granted by him in the case was not error for any of the reasons assigned.

Judgment affirmed.


All the Justices concur.